Citation Nr: 0801908	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  05-29 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lumbar spine 
disability; and if so, whether the claim may be granted.

2.  Entitlement to service connection for a disability 
manifested by numbness and tingling in fingers to include as 
secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1971 
to March 1973, from January 1974 to August 1978, and from 
February 2003 to May 2004.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an October 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Fargo, North Dakota.

The issues of entitlement to service connection for a lumbar 
spine disability and a disability manifested by numbness and 
tingling in fingers are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for chronic back pain was 
denied by an October 1978 rating decision that was not 
appealed.

2.  Evidence submitted subsequent to the October 1978 rating 
decision is not cumulative or redundant of the evidence 
previously of record, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 1978 rating decision which denied a claim for 
service connection for chronic back pain is final.  38 U.S.C. 
§ 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1978).

2.  New and material evidence has been submitted since the 
October 1978 rating decision, and the claim of entitlement to 
service connection for a lumbar spine disability is reopened.  
38 U.S.C.A. §§ 5108 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Initially, 
the Board observes that in light of the favorable outcome of 
this appeal with respect to the issue of whether new and 
material evidence has been submitted to reopen the claim, any 
perceived lack of notice or development under the VCAA should 
not be considered prejudicial.  To that end, the Board notes 
that it is expected that when the claim is returned to the RO 
for further development and reviewed on the basis of the 
additional evidence, the RO will properly conduct all 
necessary VCAA notice and development in accordance with its 
review of the underlying claim.

In a decision dated in October 1978, the RO denied the 
veteran's claims for service connection for chronic back 
pain.  The veteran did not appeal this decision.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  See 38 U.S.C. § 
4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1978).  
Thus, the October 1978 decision is final.  

The veteran's application to reopen her claim of service 
connection for a back disability was received in May 2004.  
The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  As the veteran filed her claim after this date, 
the new version (cited below) applies in this case.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

The Board notes that by an October 2004 rating decision, the 
RO reopened the veteran's claim of entitlement to service 
connection for chronic back pain but denied the claim on the 
merits.  On appeal, however, the Board must make its own 
determination as to whether any newly submitted evidence 
warrants a reopening of the claims.  This is important 
because the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claims on the merits.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

The October 1978 rating decision denied service connection 
for chronic back pain as it was not found on last 
examination.  Essentially, the claim was denied due to lack 
of a current disability.  Based on the grounds stated for the 
denial of service connection for chronic back pain in the 
October 1978 rating decision, new and material evidence would 
consist of evidence of a current back disability, and 
competent evidence linking such disability to active service.  
In this regard, additional evidence received since the 
October 1978 rating decision includes a September 2004 VA 
examination diagnosing osteoarthritis with degenerative disk 
disease at L4-5 and absent right ankle reflex and the 
veteran's own assertions that her back condition is the 
direct result of injuries sustained in two motor vehicle 
accidents while on active duty.   

Thus, the Board finds this evidence neither cumulative nor 
redundant.  Further, the new evidence is significant in that 
it is probative of the issue of whether the veteran's back 
disability is related to her military service.  Accordingly, 
the claim for service connection for a lumbar spine 
disability is reopened.


ORDER

New and material evidence having been submitted, the 
reopening of the claim for service connection for a lumbar 
spine disability is granted.


REMAND

Initially, the Board must address the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005)), which imposes 
obligations on VA in terms of its duties to notify and assist 
claimants.  A review of the claims file reveals that the 
veteran has not been properly notified of the provisions of 
the VCAA.  Therefore, it is apparent that the Board must 
remand this case to ensure that the veteran is properly 
notified of the VCAA and to determine whether all evidence 
needed to consider the claim has been obtained.  

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred or 
aggravated by peacetime active military, naval, or air 
service that is not the result of the veteran's own willful 
misconduct.  38 U.S.C.A. § 1131.  A "veteran" is an 
individual who served in the active military, naval, or air 
service, and who was discharged or released there from under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.1(d) (2007).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in line of duty.  38 
U.S.C.A. §§ 101(22), 101(24) (West 2002 & Supp. 2005); 38 
C.F.R. § 3.6 (2007).  The Board notes that only service 
department records can establish if and when a person was 
serving on active duty, active duty for training, or inactive 
duty training. Cahall v. Brown, 7 Vet. App. 232, 237 (1994); 
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

Historically, as noted above, the veteran had three active 
service periods -- September 1971 to March 1973, January 1974 
to August 1978, and February 2003 to May 2004.  

During the veteran's first period of active service, 
September 1971 to March 1973, the service medical records 
indicate that she presented in March 1972 with complaints of 
a sore back.  On the clinical examination for separation from 
service, the veteran's spine was evaluated as normal.  On the 
Report of Medical History, completed in conjunction with the 
separation examination, the veteran noted that she had had 
recurrent back pain.

During the veteran's second period of active service, January 
1974 to August 1978, the service medical records indicate 
that she was involved in a motor vehicle accident in April 
1976 when the car she was in was struck by another car from 
behind.  On physical examination, the veteran's neck was 
supple and she was slightly tender on palpation of lower 
abdomen.  Diagnosis was no signs of injury.  The veteran 
presented in April 1978 with complaints of sore throat for 
two days, dysuria and frequency with low back pain.  Reports 
of Medical Examination conducted in July 1976 and February 
1978 evaluated the veteran's spine as normal.  The veteran 
completed a Report of Medical History in conjunction with the 
February 1978 examination in which she reported experiencing 
recurrent back pain.  The examiner noted back pains secondary 
to fatigue.    

Post-service medical records between the veteran's second and 
third periods of active duty indicate that in December 1987, 
the veteran underwent an epidural steroid injection at L3-4, 
and a lumbar omnipaque myelogram.  The myelogram showed mild 
central disc bulge at the L4-5 level.  CT scan also showed 
mild central disc bulge at the L4-5 level.  

CT scan dated in October 1991 revealed very mild diffuse disc 
bulges at L3-4, L4-5, and L5-S1 levels.

The veteran completed a Report of Medical History in November 
1989 which indicated that she at some point had recurrent 
back pain.  The veteran noted "Workmens Comp - $4000 for 
back injury - 1987."  Medical Examination conducted in 
November 1989 evaluated the veteran's spine as normal but 
noted epidural steroid L3-4 in December 1987 and that CT scan 
and myelogram revealed mild central disc bulge at L4-5 

The veteran completed a Report of Medical History in 
September 1993 which indicated that she at some point had 
recurrent back pain or back problem.  The veteran clarified 
L4-5 disc.  She also reported that she had been a patient in 
hospital in 1991 for back strain.  The veteran elaborated 
that she had chronic back pain with bulging L4-5 disc.  
Report of Medical Examination conducted in September 1993 
evaluated the veteran's spine as normal.      

In April 1994, the veteran was admitted to the hospital with 
complaints of recurrent back pain radiating to the left lower 
extremity.  The veteran reported that she worked as an OR 
nurse and initially had onset of the pain while lifting a 
patient.  She underwent lumbar epidural steroid injection. 

In January 1997, the veteran presented with complaints of low 
back pain.  The veteran reported that she had been in the 
military and having to do push ups.  The veteran reported 
that because it was so painful, she could not do push-ups but 
that she was able to run and to be fairly active.  The 
veteran reported that it was an ache and stiffness in the low 
back and not much pain in the legs or sciatica down to the 
toes.  X-rays of the lumbar spine showed severe degenerative 
disk change with very little motion at L4-5.  There was 
moderate arthritic change of the facets at L4-5.  There was 
calcification of the anterior longitudinal ligament at T10, 
T11, and T9 areas which would indicate a very stiff spine 
with limited motion aggravating the underlying degenerative 
disc disease.

The veteran completed a Report of Medical History in 
September 1998 which indicated that she at some point had 
recurrent back pain or back problem.  The veteran clarified 
L4-5 disc.  She also reported that she received $4,000 for 
back injury in 1987 (workmen's compensation).  Report of 
Medical Examination conducted in September 1998 evaluated the 
veteran's spine as normal.      

An August 1999 private medical record noted that the veteran 
had had a diskectomy at L4-5 and that two and half years 
prior she was evaluated with severe degenerative disk space 
narrowing and mild back ache from that.  X-rays of the lumbar 
spine showed severe degenerative disk narrowing with 
spurring, especially on the right side at L4-5.  There were 
no significant change compared to x-rays of 1997 except a 
little more spurring at the 4-5 disk region.

The veteran was involved in a motor vehicle accident in April 
2002 in which she complained of pain in L4-S1.  A diagnosis 
of multiple contusion low back secondary to motor vehicle 
accident was rendered.  X-ray taken of the lumbar spine was 
obtained.  There was some loss of the expected lumbar 
lordosis and there was some mild scoliosis of the lumbar 
spine.  Radiographic density of the skeleton was normal.  No 
areas of bone destruction were seen.  There was no obvious 
fracture.  There was lumbar spondylosis, largely confined to 
the L4-5 level.  There was intervertebral disc space 
narrowing and disc degeneration at L4-5.  Prevertebral 
tissues appeared normal.  Impression was:  scoliosis and 
reduced lumbar lordosis, no evidence of osteopenia or bone 
destruction, no apparent fracture, lumbar spondylosis, and 
intervertebral disc space narrowing at L4-5.

During the veteran's third period of active duty, February 
2003 to May 2004, the veteran completed a Report of Medical 
History in July 2003 which indicated that she, at some point, 
had recurrent back pain or back problem.  The veteran 
clarified that she had chronic back problem for fifteen 
years.  Report of Medical Examination conducted in July 2003 
evaluated the veteran's spine as normal.  A permanent 
physical profile for L/S spine DDD was issued in April 2003.  

The veteran completed a Post-Deployment health assessment in 
March 2004 in which she indicated that her health had gotten 
worse during the deployment and that she had back pain during 
the deployment.  In addition, the veteran completed a Report 
of Medical History in March 2004 which indicated that she at 
some point had recurrent back pain or back problem.  The 
veteran clarified that she had chronic back problem for 
fifteen years and sciatica secondary to back problem.  Report 
of Medical Examination conducted in March 2004 evaluated the 
veteran's spine as normal.  

The veteran contends that she was on annual training when she 
was involved in the 2002 motor vehicle accident.  There is no 
indication in the record that National Personnel Records 
Center (NPRC) or the veteran's Reserve command have been 
contacted for verification of ACDUTRA or INACDUTRA periods.  
Thus, the Board finds that these agencies should be asked to 
provide any and all personnel records related to the veteran 
that it may have, so that the veteran's periods of ACDUTRA 
and INACDUTRA can be correlated with the documented lumbar 
spine symptoms in the medical records.

Further, a medical opinion in conjunction with the review of 
the entire record and examination of the veteran is warranted 
to indicate whether or not the veteran's current lumbar spine 
disorder is related to active duty service and whether or not 
the veteran has a disability manifested by numbness and 
tingling in the fingers which is related to active duty 
service.  38 C.F.R. § 3.159(c)(4). 



Accordingly, the case is REMANDED for the following action:

1.  Development contemplated by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) should be undertaken, 
including, but not limited to, informing 
the veteran of the information and 
evidence not of record (1) that is 
necessary to substantiate the claim; (2) 
that VA will seek to obtain; and (3) that 
the claimant is expected to provide.  The 
veteran should also be advised to provide 
any evidence in his possession that 
pertains to the claim.  In addition, the 
veteran should be informed of how VA 
determines disability ratings and 
effective dates.  

2.  After obtaining information from the 
veteran regarding her U.S. Army reserve 
units, the AMC should contact the 
appropriate service department offices 
and all appropriate U.S. Army personal 
records repositories and obtain 
documentation which sets forth the exact 
dates of the veteran's service, including 
all periods of active duty for training 
and inactive duty training.
  
3.  The veteran should be afforded the 
appropriate VA examination to identify 
any and all present lumbar spine 
disorder(s) and to determine the etiology 
of such disorder(s).  The examiner should 
be provided with a list of dates of the 
veteran's active duty, active duty for 
training, and inactive duty training.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
current lumbar spine disorder(s) is 
related to the veteran's active duty 
service, including any periods of active 
duty for training and inactive duty 
training.  

4.  The veteran should be afforded the 
appropriate VA examination to determine 
the etiology of any disability manifested 
by numbness and tingling in her fingers.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran 
has a diagnosed disability manifested by 
numbness and tingling of her fingers, and 
if so, whether it is at least as likely 
as not that the disability is related to 
the veteran's active duty service, 
including any periods of active duty for 
training and inactive duty training, or 
proximately due to or been chronically 
worsened by a service-connected 
disability, including cervical 
spondylosis with reduced lordosis and 
intervertebral disc space narrowing C5-6.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

5.  The case should again be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  Her cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


